Title: James H. McCulloch to Thomas Jefferson, 8 March 1819
From: McCulloch, James H.
To: Jefferson, Thomas


          
            Dr Sir
            Balto March 8 1819
          
          I have the pleasure just now to receive your letter of the 2d inst with the several inclosures. Not having had an opportunity to forward the letter you mention, to Mr Beasly, it is now returned inclosed, together with that of Messrs De Bure freres, & yours to them accompanying the one recd today.
          
            I remain Sir with the truest respect & offers of any service that you may desire in my situation,
            Your obedt Servt
            Jas H McCulloch
          
        